Citation Nr: 0606924	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE


Entitlement to service connection for residuals of a viral 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, from October 1976 to October 1978, and from December 
1980 to March 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Houston, 
Texas that denied service connection for a viral infection.  
A personal hearing was held at the RO (i.e., a Travel Board 
hearing) before the undersigned Acting Veterans Law Judge in 
January 2005.  In April 2005, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to an application to reopen a 
claim for service connection for post-traumatic stress 
disorder.  As this issue is not currently in appellate status 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

The medical evidence does not show that the veteran currently 
has residuals of a viral infection which are related to 
military service.


CONCLUSION OF LAW

Residuals of a viral infection were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in November 2004 and April 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 2003 
Statement of the Case (SOC), and  Supplemental Statements of 
the Case (SSOCs) dated in July 2004 and November 2005.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as records from the 
Social Security Administration (SSA).  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a January 2005 Board hearing; service medical 
and personnel records; VA medical records; private medical 
records; SSA records; and information from the National 
Personnel Records Center.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran claims service connection for residuals of a 
viral infection which he asserts were incurred during 
military service.  In a May 2002 Request for Military 
Records, he said he needed documentation of a viral disorder 
treated at Beaumont Army Hospital which caused him to have a 
seizure, respiratory problems, and other disorders.  In a 
November 2002 statement, he contended that a viral infection 
caused long-term deterioration of his body.

Service medical records reflect that the veteran was treated 
for gonorrhea on multiple occasions in 1975 and 1976.  Blood 
tests for syphilis were negative in December 1975.  In 
February 1976, the veteran complained of a cough, a sore 
throat, and occasional wheezing.  The examiner's diagnostic 
impression at that time was that the veteran had a "viral 
syndrome."  He was hospitalized at Beaumont Army Medical 
Center that day, and on discharge four days later, was 
diagnosed with an upper respiratory infection.  In February 
1981, the veteran reported that he was bitten by a small 
insect on the upper lid of his left eye.  On examination, 
there were chalazions in two places on his left upper eyelid.  
These were surgically removed in March 1981.  In February 
1981, he complained of chest and leg pain-like "body 
aches."  In March 1981 he was diagnosed with a suspected 
viral disease and pleuradynia.  A May 1981 treatment note 
reflects that he had recently been diagnosed with bronchitis.  
He was treated for herpes progenitalis in December 1981 and 
November 1982, and for gonorrhea in December 1983 and January 
1984, and was also diagnosed with alcohol abuse and a 
personality disorder in January 1984.  The service medical 
records are negative for a diagnosis of chronic residuals of 
a viral infection.

By a letter dated in February 1998, a private physician, D. 
Chau, MD, indicated that the veteran had a chronic ongoing 
medical illness, and that the current working diagnosis was 
Lyme/sarcoid arthritis.

A May 1998 report of physical or mental examination was 
conducted by Dr. Chau for the Texas Department of Human 
Services, and reflects that the veteran had multiple joint 
complaints which had been evaluated by multiple specialists.  
It was noted that he was treated with antibiotics for 
positive Lyme titers.  The diagnoses were polyarthritis of 
unclear etiology, hypertension, and depression.  The examiner 
indicated that the veteran had developed a chronic pain 
syndrome.

VA outpatient treatment records reflect treatment for a 
variety of conditions, including glaucoma.  The veteran was 
treated for dermatitis in 2002 and 2003.  A January 2003 
rheumatology consultation reflects that the veteran 
complained of arthralgias; the examiner found no evidence of 
inflammatory arthropathy, and there was no rheumatologic 
process or serious degenerative process affecting his joints.  

At a January 2005 Travel Board hearing, the veteran reported 
that he had two viral infections in service.  He said that 
the first infection occurred when he was stationed at Fort 
Bliss in 1975, when he was hospitalized and given 
antibiotics, and the second incident was when he was bitten 
on the eye by an insect in approximately 1984.  He said he 
had respiratory problems, a rash, itchiness, lack of 
concentration, and joint pain in all of his joints ever since 
the hospitalization at Fort Bliss.

A May 2005 VA primary care note reflects that the veteran 
complained of chronic joint pain and pain all over his body, 
ringing in his ear, forgetfulness, a rash on his legs, and 
instability when walking.  He related all of his symptoms to 
Lyme disease.  He reported that he contracted Lyme disease 
during service.  The examiner noted that the veteran's rash 
was suggestive of folliculitis, and did not have the 
appearance of a rash associated with Lyme disease.  The 
examiner also noted that the veteran did not have any 
objective findings on physical examination to support a 
diagnosis of Lyme disease.  It was felt that his arthralgias 
were likely due to degenerative joint disease, and that his 
neurologic symptoms were very non-specific.  The examiner 
indicated that the veteran had no symptoms of asthma, his 
previous pulmonary function tests were normal, and the 
diagnosis of asthma was not definite.  The examiner indicated 
that a lot of the veteran's symptoms seemed to be 
psychosomatic.  An August 2005 neurology outpatient note 
reflects that the veteran presented for an evaluation of 
central nervous system Lyme disease, which was not found.

At a September 2005 VA compensation and pension examination, 
the examiner noted that the claims file had been reviewed, 
and that the veteran's VA progress notes reflected that the 
veteran was known to have chronic pain syndrome, depression, 
positive PPD, hypertension, glaucoma, history of syphilis, 
hepatitis A, hepatitis B, impotency, asthma, dermatitis, and 
arthralgia.  The veteran reported that he had one seizure in 
1976, which was considered to be due to a viral infection for 
which he was hospitalized at Fort Bliss.  He reported that he 
was diagnosed with syphilis during service in 1976, and was 
treated with antibiotics.  He denied a history of transfusion 
and denied a history of direct contact with blood.  He 
reported that he suffered bug bites in 1982 to the left upper 
eyelid which was later lanced.  The examiner noted that by 
description and documentation, he had a chalazion in the left 
upper lid in March 1981, treated with incision and drainage.  
In 1987, he reportedly had a seizure manifested by 
hyperventilation and an inability to move.  He related that 
he was diagnosed with hepatitis A and B in 1998.  He reported 
that he had generalized dermatitis for 15 years, and multiple 
joint pains for 25 years, including low back pain, neck pain, 
and bilateral hip pain.  On examination, there was no 
generalized chronic rash, and the examiner indicated that he 
did not detect any chronic skin problem.  The examiner 
stated, "I am not able to find any relationship of the 
veteran's present condition due to his service."

A September 2005 infectious disease consultation report 
reflects that the veteran reportedly had positive syphilis 
serology, and was being evaluated for alleged cognitive 
decline.  The veteran reported that he was treated for 
syphilis during service in the 1970s or 1980s, and recalled 
receiving penicillin.  The examiner noted that a Venereal 
Disease Research Laboratory (VDRL) test for syphilis was 
positive in November 2002, and microhemagglutination-
Treponema pallidum (MHA-TP) (a bacteria that causes syphilis 
in humans) tests were positive in November 2002 and July 
2005.  A lumbar puncture was planned.  The examiner opined 
that he did not believe the veteran had neurosyphilis, and 
that if his cerebrospinal fluid was normal then he did not 
have neurosyphilis.  The examiner indicated that there was no 
evidence of chronic Lyme disease.

An October 2005 VA emergency room note reflects that the 
veteran underwent a lumbar puncture the previous day, and 
complained of low back pain.  He presented computer printouts 
of symptoms associated with neurosyphilis and said he had all 
the symptoms associated with it.  The diagnostic impression 
was chronic low back pain.  

An October 2005 VA neurology outpatient note reflects that 
the veteran complained of memory and cognitive decline.  He 
contended that he was infected with Lyme disease in 1981 when 
he was stung by something which led to an infection of the 
upper lid.  He also complained of joint pain, rash, weakness, 
and abdominal pain.  The examiner indicated that a recent 
lumbar puncture showed that his VDRL was negative, and 
indicated that from a neurology perspective, the veteran did 
not have any diagnosis of chronic infection, and did not have 
any chronic Lyme disease.  The examiner noted that the 
veteran had been seen in the infectious diseases department, 
and they agreed with this finding.  The diagnostic impression 
was complaints of cognitive decline with some deficits on 
neuropsychiatric evaluation, but his score on the mini-mental 
state examination was 29/30.  The examiner indicated that the 
veteran's neurocognitive evaluation did not match the typical 
phenotype of chronic infection.  His prior history of 
infection was poor and his VDRL was negative and he was 
seronegative for Lyme antibodies.  He concluded, "Taken 
together, I cannot establish a diagnosis of any neurologic 
infection or sequelae of infection."  He opined that the 
veteran might have a static process and not a 
neurodegenerative condition.  The cause of his drop off in 
cognitive function remained unclear and might be a result of 
prior encephalitis, occult stroke, or simply mental 
deconditioning or depression.  He indicated that he planned 
to follow the veteran over time and repeat neurocognitive 
testing in a year.

Based on the evidence of record, the Board concludes that 
service connection for residuals of a viral infection is not 
warranted.  The veteran has asserted that he incurred a viral 
infection during his period of active service, and that he 
has current chronic residuals of such a viral infection.  
However, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although his service 
medical records do reflect that he was treated for a viral 
infection, there is no medical evidence showing that he 
currently has chronic residual disability associated with 
that episode in service.  Similarly, the veteran's self-
reported lay history, transcribed in some of the post-service 
medical records, that he has medical conditions due to a 
viral infection in service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, the medical records do not 
sufficiently document continuity of symptomatology to 
establish service connection pursuant to 38 C.F.R. 
§ 3.303(b).  

There is no competent medical evidence specifically linking 
any of the veteran's current medical conditions to service, 
to include claimed Lyme disease or syphilis exposure during 
service many years ago.  Moreover, the evidence does not 
reflect that he has current neurosyphilis or chronic Lyme 
disease.  In fact, upon VA examination in September 2005, the 
examiner concluded that he could not find any relationship 
between the veteran's present conditions and his military 
service.  While the veteran believes his multiple current 
medical conditions are due to viral infection(s) in service, 
again, he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  He has not submitted any medical statements 
that support his assertions.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a viral infection.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a viral infection is 
denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


